Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2014

                                       No. 04-14-00457-CV

                          IN THE INTEREST OF L.R., et al children,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02347
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing. It is therefore ORDERED that appellant provide
written proof to this court within ten days of the date of this order that the appellant has
requested the court reporter to prepare the reporter’s record, which request must designate the
portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The
reporter’s record must be filed no later than twenty days after the date appellant’s written proof is
filed with this court.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court